1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
8
9    SCOTT JOHNSON,                                ) Case No.: 3:21-CV-01611-WHO
                                                   )
10                   Plaintiff,                    ) ORDER
                                                   )
11          v.                                     )
                                                   )
12   3280 EDWARD AVENUE LLC, a                     )
     California Limited Liability                  )
13   Company; and Does 1-10,                       )
                                                   )
                                                   )
14                   Defendant.                    )
15                                                 )

16
17                                                 ORDER

18
19          The Court hereby vacates all currently set dates, with the expectation that the parties

20   will file a Joint Stipulation for Dismissal within 60 days.

21
22   IT IS SO ORDERED.

23
24   Dated:April 28, 2021                               ___________________________________
                                                        HONORABLE WILLIAM H. ORRICK
25                                                      United States District Judge
26
27
28


     Notice of Settlement                         -1-                    3:21-CV-01611-WHO
